Title: To John Adams from John Jay, 15 December 1781
From: Jay, John
To: Adams, John



Madrid 15 December 1781


The two last posts brought me your Favors of the 26 and 28th. Ult. It really gives me great Satisfaction at Length to see a prospect of a regular Correspondence between us. The Failure of my former attempts had almost discouraged me, tho’ from the frequent miscarriage of Letters to and from me, I had Reason to impute your Silence more to that than to any other Cause.
I have not recd. a Syllable from Congress nor from any of its members by the vessel which brought you the Instructions of the 16 augt., but I by no means infer from thence that they did not write; for on more than one occasion I know that Letters for me have been put into the post Office which never came to my Hands, and I advise you never to write to me but under a Persuasion that your Letter will be inspected before I recieve it.
As to the Instructions—I had neither seen nor heard of them till the Rect. of your Letter. They appear to me to be wise, and I shall be happy to see the Object of them fully and speedily attained.
As to the Progress of my negociations here—I can only inform you that tho’ the last offers of america were made so long ago as July last, the Court has not as yet found it convenient to give me an answer. I could give you a particular History of Delays, but it would be useless. I could also communicate to You my Conjectures as to the real Causes of them, but by the Post it would be improper. In a Word, it is not in my power to write any thing of Importance, but what I ought not to write by such a Conveyance, unless in Cypher.
Delay is and has long been the System, and when it will cease, cannot be devined. Mr Del Campo the ministers first and confidential Secretary has been appointed near three months to confer with me, and yet this appointment was not announced to me till the last week. I have not yet had a Conference with him. He has been sick, and it seems is not yet sufficiently recovered to do Business, &c &c &c.
It will not be necessary to send me Copies of the Commission and Instructions you mention. The originals, intended for me, were brought by Majr. Franks in September last. I think it probable that Duplicates for me accompanied those you have recd, and I am the more inclined to this opinion from having lately recd. a Packet directed by Secy. Thomson, in which I found nothing but his Cypher endorsed in his Hand writing, but no Letter or Line from him or others. It was committed to the Care of Mr Barclay our Consul in France. He sent it to me by the post, and on comparing the Date of his Letter to me from LOrient, with the Time I recd. it, I find it was 13 Days on the Way; it had evident Marks of Inspection.
I am very much of your opinion, and for the same Reasons, that Peace is yet at a Distance; and therefore that I cannot soon expect to have the pleasure of seeing you, which I much desire for many Reasons.
As to Gibralter and minorca, it is difficult to conjecture when, or in what manner, the operations against them will terminate. For my own part I think their fate will remain in Suspence for some Time yet.
The Dutch certainly do not want Spritit, and I ascribe their want of vigour more to the Embarrassments they experience from the nature of their Government, and the anglican Connections of the ruling Family, than to any other Cause. A national Convention under the Protection of France would in my opinion be the most effectual Remedy for these Evils.
General Greene’s late action does great honor to him as well as to the american Arms. This, and the Surrender of Lord Cornwallis, are most joyful and interesting Events. I am anxious to know what Influence they will have on the british Counsels.
If the alliance in agitation should promise to take Effect and draw near to a Conclusion, it would have much Influence here, and elsewhere.

You shall have immediate advice of the first Change that may happen in our affairs here.
My Expectation are not very sanguine, but I confess to you, that it would not surprize me if the various Delays practiced here, should in the End prove more advantageous than injurious to our Interests.

I have the Honor to be with great Respect & Esteem Your Excellencys most obt. & most hble Servant
John Jay

